Title: From Thomas Jefferson to George Jefferson, 13 June 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington June 13. 08.
                  
                  The late Dr. Currie held a bond of mine for £158.19 with int. at 6 per cent from May 1. 1797 now in the hands of his administrator, mr Gordon. I inclose you a Treasury order on the Collector of Richmond for 900. D. and pray you to pay off the bond, & take it in. it amounts at present to something over 880. Dollars. I salute you with constant affection & respect.
                  
                     Th: Jefferson 
                     
                  
               